Case 1:19-mj-00547 Document 1 Filed on 05/05/19 in TXSD Page 1 of 1

mandamus name
Aoot<Rev. 12/03> criminatcomptaam FELONY AusA Snumunl¥|stLrg[§vi .:

UNlTED sTATEs DISTRICT COURT M]t.~,/ 715 m

 

 

Qavid .l. Brad|ey, Clerk of Court

Southcrn District OfTexas Brownsville Division

UNITED STATES OF AMERICA CRIMlNAL COMPLAINT
vs.

Case Number: B-l9- MJ-547
Abraham Alberto REMlGlO-Cuencas

A200 576 777 Mexico

l, the undersigned complainant state that the following is true and correct to the best of my

knowledge and beliet", On or about May 04, 2019 in Cameron County, in
the Southem District Of"l`exas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of l'lomeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) l326(a)( l)/(b)(l)
l further state that l am a(n) Bgrder Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsvi|le, Texas on May 04,
20\9. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from the United
States on 12/20/2011. The defendant was convicted of Indecent Liberties with Child on 04/27/1 l. Record checks revealed that
the defendant has not applied for permission from the proper Authorities to re-enter the United States.

Defendant had Sl,020.00 MXN pesos at time of arrest.

Continued on the attached sheet and made a part of this complaint: |:] Yes ® No

Quintanilla_, Adalberto Border Patrol Agent

Signature ol` Complalnant

 

Submitted by reliable electronic means, sworn to, signature attested mined Name or Comptainant
May 05, 2019 at Brownsville, Texas

 

 

Date City/Stat
Ronald G. Morgan U.S. Magistrate Judge W 0_¢7 ___,--
‘ l

Name ol` lodge 'l`itle of judge ngnature ol`.lndge '

